                    UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY




   ALPHA PAINTING & CONSTRUCTION   1:16-cv-05141-NLH-AMD
   COMPANY, INC.,
                                   OPINION
                Plaintiff,

        v.

   DELAWARE RIVER PORT AUTHORITY
   OF THE COMMONWEALTH OF
   PENNSYLVANIA AND THE STATE OF
   NEW JERSEY,

                Defendant.


APPEARANCES:

PETER J. TORCICOLLO
JENNIFER A. HRADIL
KEVIN W. WEBER
GIBBONS, PC
ONE GATEWAY CENTER
NEWARK, NJ 07102-5310

     On behalf of Plaintiff

STEWART JOHN GREENLEAF
THOMAS J. ELLIOTT
ELLIOTT GREENLEAF PC
UNION MEETING CORPORATE CENTER V
925 HARVEST DRIVE
SUITE 300
BLUE BELL, PA 19422

     On behalf of Defendant

HILLMAN, District Judge

     Presently before the Court is the motion of Plaintiff,

Alpha Painting & Construction Company, Inc. (“Alpha”), for
summary judgment in its favor on its due process and equal

protection violation claims against Defendant, Delaware River

Port Authority (“DRPA”).    For the reasons expressed below,

Plaintiff’s motion will be granted.

                             BACKGROUND

     For a full recitation of the facts of this case, the Court

incorporates its 45-page Opinion filed on September 23, 2016

(Docket No. 37), which was issued after a four-day bench trial.

This Court found that officials of the DRPA acted in a manner

that was arbitrary, capricious, and unreasonable when it awarded

Corcon Inc. (“Corcon”), and not Alpha, Contract CB-31-2016, a

$17 million contract to continue a restoration and painting

project on the Commodore Barry Bridge (the “Contract”).       The

Court held that DRPA’s determination to award Corcon the

Contract was irrational because it arbitrarily deemed Alpha to

be a non-responsible bidder after DRPA violated its own

procurement rules to recraft Corcon’s bid into the lowest

responsive and responsible bid.       The Court enjoined DRPA from

proceeding on the Contract with Corcon, and directed DRPA to

award the contract to Alpha, which the Court found to be the

lowest responsive and responsible bidder in accordance with

DRPA’s procurement rules.    (Id. at 42-43.)

     DRPA appealed the Court’s decision to the United States

Court of Appeals for the Third Circuit, which affirmed this

                                  2
Court’s finding that DRPA acted arbitrarily and capriciously in

the contract award process.   The Third Circuit reversed the

order directing that DRPA award the Contract to Alpha, and

remanded the case for the entry of a more limited injunction to

enable Alpha to be restored to competition.        See Alpha Painting

& Construction Co. Inc. v. Delaware River Port Authority of

Pennsylvania and New Jersey, 853 F.3d 671, 674 (3d Cir. 2017).

     On remand, the Court Ordered a rebid on a new contract for

the Commodore Barry Bridge painting project.        (Docket No. 68.)

The Court also permitted Alpha to file an amended complaint,

which it did.   (Docket No. 70.)       DRPA moved to dismiss Alpha’s

amended complaint, and the Court granted DRPA’s motion as to

Alpha’s claims under New Jersey’s and Pennsylvania’s sunshine

laws, but denied it as to Alpha’s claims for violations of its

due process and equal protection rights, as well as for its

common law claim regarding DRPA’s arbitrary and capricious

actions on which the Court has already ruled in Alpha’s favor.

(Docket No. 79.)

     Because there has been a trial on the merits of Alpha’s

claims, the Court has made findings of fact and conclusions of

law, and the Court has awarded Alpha injunctive relief for its

common law claim against DRPA, Alpha has moved for summary

judgment on its remaining two claims based on the existing

record.   DRPA has opposed Alpha’s motion.

                                   3
                            DISCUSSION

     A.   Subject Matter Jurisdiction

     Because Alpha has brought claims pursuant to 42 U.S.C. §

1983 for alleged violations of its constitutional rights, this

Court has jurisdiction of this matter pursuant to 28 U.S.C. §§

1331 and 1343, and supplemental jurisdiction over Alpha’s state

law claims pursuant to 28 U.S.C. § 1367.

     B.   Standard for Summary Judgment

     Summary judgment is appropriate where the Court is

satisfied that the materials in the record, including

depositions, documents, electronically stored information,

affidavits or declarations, stipulations, admissions, or

interrogatory answers, demonstrate that there is no genuine

issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.   Celotex Corp. v.

Catrett, 477 U.S. 317, 330 (1986); Fed. R. Civ. P. 56(a).

     C.   Analysis

     For its due process and equal protection violation claims,

Alpha is seeking a determination as to liability, as the Court

already provided the requested remedy of injunctive relief for

Alpha’s common law arbitrary and capricious claim against DRPA.

Alpha also seeks attorney’s fees and costs pursuant to 42 U.S.C.

§ 1988.   The factual record is complete as a result of the

Court’s trial on the merits, which was consolidated with the

                                 4
hearing on Alpha’s preliminary injunction motion pursuant to

Fed. R. Civ. P. 65(a)(2).    (See Docket No. 37 at 8.)   The Court

applies its findings of fact and conclusions of law to the

assessment of Alpha’s due process and equal protection violation

claims. 1

       1.   Count II – Procedural Due Process

       The Due Process Clause of the Fourteenth Amendment provides

that no state shall “deprive any person of life, liberty, or

property, without due process of law.”    U.S. Const. Amend. XIV,

§ 1.    It is well established that the Due Process Clause




1 In opposition to Alpha’s motion, DRPA makes several arguments
as to why Alpha cannot maintain its due process and equal
protection violation claims as a procedural matter rather than
on a substantive basis, and has filed a motion for leave to
submit supplemental authority to support its arguments. The
Court has squarely addressed – and rejected - these arguments in
its two prior Opinions. (Docket No. 68 at 15-17; Docket No. 70
at 8-9.) The Third Circuit has also summarily denied DRPA’s
petition for writ of mandamus on those arguments. (In re:
Delaware River Port Authority, 18-2517 (3d Cir.), September 21,
2018.) The purported supplemental authority is unpersuasive as
it is inapposite to the procedural history in this case. Thus,
the Court will not rehash those issues again here, and will deny
the motions relative to the supplemental authority. (Docket No.
89, 91.) Relatedly, DRPA raises events that occurred after the
July 28, 2016 rejection of Alpha’s bid and the August 17, 2016
award of the Contract to Corcon to support its opposition to
Alpha’s summary judgment motion. The Court will not address
these arguments as they have no relevance as to what occurred
between the submission of Alpha’s bid and its ultimate
rejection. The Court instead focuses its Opinion on the
substantive sufficiency of Alpha’s claims as they relate to the
May 17, 2016 through August 17, 2016 contract bid and award
process.


                                  5
contains both a procedural and substantive component.    American

Exp. Travel Related Services, Inc. v. Sidamon-Eristoff, 669 F.3d

359, 366 (3d Cir. 2012).   Procedural due process – violations of

which Alpha claims here – and substantive due process are

different, with procedural protections being much broader than

substantive rights.   See Steele v. Cicchi, 855 F.3d 494, 507 (3d

Cir. 2017) (quoting Wilkinson v. Austin, 545 U.S. 209, 221

(2005)) (“The liberty rights protected by procedural due process

are broader than those protected by substantive due process;

they may arise from the Constitution itself, by reason of

guarantees implicit in the word ‘liberty,’ or they may arise

from an expectation or interest created by state laws or

policies [i.e., ‘state-created’ liberty interests].”).

     To maintain a procedural due process claim, a plaintiff

must show that: (1) the defendant deprived it of an individual

liberty interest that is encompassed within the Fourteenth

Amendment’s protection, and (2) the procedures defendant made

available to it did not provide due process of law.   Id. (citing

Hill v. Borough of Kutztown, 455 F.3d 225, 233-34 (3d Cir.

2006)).   To have a property interest,

     a person clearly must have more than an abstract need or
     desire for it. He must have more than a unilateral
     expectation of it. He must, instead, have a legitimate
     claim of entitlement to it. It is a purpose of the ancient
     institution of property to protect those claims upon which
     people rely in their daily lives, reliance that must not be
     arbitrarily undermined. It is a purpose of the

                                 6
     constitutional right to a hearing to provide an opportunity
     for a person to vindicate those claims. Property
     interests, of course, are not created by the Constitution.
     Rather they are created and their dimensions are defined by
     existing rules or understandings that stem from an
     independent source such as state law—rules or
     understandings that secure certain benefits and that
     support claims of entitlement to those.

Board of Regents of State Colleges v. Roth, 408 U.S. 564, 577

(1972).   “[T]he types of interests protected as ‘property’ are

varied and, as often as not, intangible, relating ‘to the whole

domain of social and economic fact.’”   Baraka v. McGreevey, 481

F.3d 187, 205 (3d Cir. 2007) (quoting Logan v. Zimmerman Brush

Co., 455 U.S. 422, 430 (1982)) (other citations omitted).

     DRPA argues that Alpha does not have a cognizable property

interest because it was not awarded the contract.    Alpha

counters that it had a property interest by virtue of being the

lowest, responsive and responsible bidder and was therefore

harmed by DRPA arbitrary and capricious conduct.    Alpha also

objects to being placed in a Catch-22: DRPA should not be

allowed to impair or deny Alpha a property interest through an

unlawful, arbitrary process and then contend that Alpha lacks a

sufficient property interest to maintain its action.

     The Court finds that Alpha – as did every other bidder -

had a non-abstract, legitimate entitlement to have its bid

assessed according to the process created by DRPA as an

instrumentality of the Commonwealth of Pennsylvania and the


                                 7
State of New Jersey, and DRPA arbitrarily undermined Alpha’s

right to that process. 2   The Court refers to the entirety of its




2 See, e.g., Three Rivers Cablevision, Inc. v. City of
Pittsburgh, 502 F. Supp. 1118, 1131 (W.D. 1980) (finding that
the plaintiff’s property “interest was the right of the lowest
responsible bidder in full compliance with the specifications to
be awarded the contract once the city in fact decided to make an
award. The due process to which one possessing the protected
interest was entitled was the non-arbitrary exercise by the city
of its discretion in making the award. And it follows that a
deprivation of the substantive benefit (the protected property
interest) without the process due is an actionable wrong”);
Experimental Holdings, Inc. v. Farris, 503 F.3d 514, 519 (6th
Cir. 2007) (quoting United of Omaha Life Ins. Co. v. Solomon,
960 F.2d 31 (6th Cir. 1992) (per curiam)) (A “‘disappointed
bidder’ to a government contract may establish a legitimate
claim of entitlement protected by due process by showing either
that it was actually awarded the contract at any procedural
stage or that local rules limited the discretion of state
officials as to whom the contract should be awarded.”);
Enertech Elec., Inc. v. Mahoning County Com'rs, 85 F.3d 257, 260
(6th Cir. 1996) (citing United of Omaha Life Ins. Co. v.
Solomon, 960 F.2d 31, 34 (6th Cir. 1992)) (recognizing a
protected property interest in a public contract award if the
disappointed bidder can demonstrate (1) that the bidder was
awarded the contract and then deprived of it, or (2) that state
law granted the governmental entity limited discretion in
awarding the contract, which the entity abused); L & H
Sanitation, Inc. v. Lake City Sanitation, Inc., 585 F. Supp.
120, 126 (E.D. Ark. 1984) (“[A]n unsuccessful bidder in
Arkansas, who is the lowest responsible bidder in full
compliance with the bidding procedures, has a limited property
interest in the expectation of being awarded the contract.”);
id. (“The unsuccessful bidder, like any bidder, is entitled to
the non-arbitrary exercise by the city of its discretion in
making the award.”); Brodie v. Connecticut, 401 U.S. 371, 379
(1971) (explaining that an essential element of due process is
“that an individual be given opportunity for a hearing before he
is deprived of any significant interest”); Pan Bldg., Inc. v.
Philadelphia Housing Authority, 1989 WL 8909, at *3–4 (E.D. Pa.
1989) (citing Northern Penna. Legal Services, Inc. v. County of
Lackawanna, 513 F. Supp. 678, 682 (W.D. Pa. 1981) (“PHA violated


                                  8
September 23, 2016 Opinion to support that conclusion, but some

specific examples include the following:

     (1) With regard to the missing OSHA forms and lack of EMF

score, two bases for DRPA deeming Alpha to be “non-responsible,”

the Court found: “In short, fifty percent of the reason Alpha’s

bid was rejected was its failure to provide something DRPA did

not really care about.   It is hard to think of something more

arbitrary or capricious.” (Docket No. 37 at 15);

     (2) “Nothing in the record before the DRPA prior to its

final decision to characterize Alpha as non-responsible

justified that conclusion and nothing before this Court supports

it either.   In fact all the evidence is to the contrary.” (Id.

at 21);

     (3) “All of this demonstrates that DRPA’s concerted effort

to deem Alpha non-responsible was simply an effort to squeeze a

square peg in a round hole.   No rational person would consider

Alpha ‘non-responsible.’   They were, however, non-responsive.

Which begs the obvious question.       Why was their bid then, as

DRPA’s Procurement Manual directs, not rejected on that basis

alone?” (Id. at 22);

     (4) “[I]f DRPA had applied its rules uniformly and rejected




Pan's due process rights by terminating the contract without
providing for a hearing.”).


                                   9
Alpha’s bid as non-responsive it would have been compelled to do

the same to Corcon’s.    Instead, DRPA appears to have chosen to

declare Alpha ‘non-responsible,’ a rationale that does not

withstand even a cursory review much less scrutiny.” (Id. at

24);

       (5) “If DRPA was permitted to recalculate a bidder’s

mobilization and clean-up costs, and Corcon’s bid was otherwise

in compliance with the IFB, why would DRPA have not simply

informed all the bidders that Corcon was actually the lowest

bidder in mid-June or at least re-set the numbers for everyone

to see in the context of the on-going bid review? Doesn’t the

DRPA, as a public entity, have an obligation to hold the true

lowest bidder to its price?

       The answer is obvious.   At best, the unexplained delay

highlights the bid review process as the black box it

represents, obscure and unexplained, and lacking any indicia of

transparency or the hallmarks of a deliberative process.      At

worst, the delay simply puts the lie to the notion that DRPA

believed it had the legal authority to recalculate the bid and

exposes the August 9th letter writing exercise as a post-hoc

rationalization designed to create the illusion rather than the

substance of a proper bid review.” (Id. at 30-31.);

       (6) “In addition to DRPA’s superficial safety and risk

assessment and the favored treatment it afforded Corcon, an

                                  10
evaluation of every other aspect of the bid review and award

process supports the conclusion that DRPA acted in an arbitrary

and capricious manner, [and they are] . . . significant evidence

of DRPA’s apparent intent to conceal rather than disclose the

reasons for its decisions.   Such reticence, otherwise

unjustified, makes it more likely than not that the stated

reasons for a decision are not the real ones, a particularly

egregious form of capriciousness.” (Id. at 31);

     (7) “DRPA has chosen through their own procedures to leave

a void where disclosure of a rational, fair and deliberate

process is paramount.” (Id. at 35);

     (8) “DRPA’s procurement manual provides that ‘in order to

be considered a responsible bidder . . . the bidder/offerer must

possess the capability to fully perform the contract

requirements in all respects and the integrity and the

reliability to assure good faith performance.’    Even after three

days of testimony and substantial briefing and argument, the

Court is still left to guess who made the decision to deem Alpha

incapable of fully performing ‘the contract requirements in all

respects and the integrity and the reliability to assure good

faith performance.’   Even if the decision to find Alpha ‘not

responsible’ was proper under DRPA guidelines, the fact that no

one outside of DRPA knows the who, what, where, when, how of

that decision is more evidence the decision was arbitrary and an

                                11
abuse of discretion.” (Id. at 38).

     Alpha is therefore entitled to summary judgment in its

favor on its due process violation claim.

     2.   Count V – Equal Protection

      “The Equal Protection Clause of the Fourteenth Amendment

commands that no State shall ‘deny to any person within its

jurisdiction the equal protection of the laws,’ which is

essentially a direction that all persons similarly situated

should be treated alike.”   City of Cleburne, Tex. v. Cleburne

Living Ctr., 473 U.S. 432, 439 (1985) (quoting U.S. Const.

amend. XIV).   Where a plaintiff does not allege membership in a

class or group, a plaintiff may assert a “class of one” theory –

that is, the plaintiff has been intentionally treated

differently from other similarly situated persons without a

rational basis.   Vill. of Willowbrook v. Olech, 528 U.S. 562,

564 (2000) (citations omitted).    To prove a “class of one” equal

protection claim, a plaintiff must show: (1) the defendant

treated it differently from others similarly situated, (2) the

defendant did so intentionally, and (3) there was no rational

basis for the difference in treatment.   Hill v. Borough of

Kutztown, 455 F.3d 225, 239 (3d Cir. 2006).

     The Court finds that DRPA treated Alpha differently from

Corcon, who was a similarly situated bidder, and DRPA

intentionally did so with no rational basis.   Again, the Court

                                  12
refers to the entirety of its September 23, 2016 Opinion to

support that conclusion, but some specific examples include the

following:

       (1) “Alpha Was Treated Differently and Corcon Was Afforded

Preferential Treatment . . . [N]ot only did it treat Alpha’s bid

in an irrational way,    . . . DRPA went out of its way to

shepherd the Corcon bid through the process.”    (Docket No. 37 at

24);

       (2) “Despite Denying Alpha the Same Opportunity, The DRPA

Allowed Corcon to Supplement Its Bid.” (Id.);

       (3) “DRPA Unilaterally Modified Corcon’s Bid In Its Favor.”

(Id. at 26);

       (4) “Even though Jacurak, Ash, and Staszewski testified

that they were precluded from communicating directly with

bidders, none of these DRPA employees could point to a DRPA rule

that disallows such contact, or directs that DRPA staff

completely ignore an apparent lowest bidder’s inquiries into the

status of the contract award process.    As we have noted, when

they wanted to do so, DRPA had a procedure to communicate to

bidders that was transparent and procedurally fair to all.      And

they used it in this very matter in their effort to lower

Corcon’s bid.” (Id. at 37).

       Alpha is therefore entitled to summary judgment in its

favor on its equal protection claim.

                                 13
     3.   Remedies

     As noted above, the Court has already provided the remedy

of injunctive relief for Alpha’s common law arbitrary and

capricious claim against DRPA, which is the same relief sought

for Alpha’s due process and equal protection claims.    Alpha also

seeks attorney’s fees and costs pursuant to 42 U.S.C. § 1988

because it has brought its claims under 42 U.S.C. § 1983.

     Pursuant to § 1988, in an action brought under § 1983, “the

court, in its discretion, may allow the prevailing party, other

than the United States, a reasonable attorney’s fee as part of

the costs.”    “The purpose of § 1988 is to ensure effective

access to the judicial process for persons with civil rights

grievances.”    Hensley v. Eckerhart, 461 U.S. 424, 429 (1983)

(quotations and citation omitted).    “[A] prevailing plaintiff

should ordinarily recover an attorney’s fee unless special

circumstances would render such an award unjust.”    Id. at 429

(quotations and citation omitted).    “Determining a ‘reasonable

attorney’s fee’ is a matter that is committed to the sound

discretion of a trial judge.”    Perdue v. Kenny A. ex rel. Winn,

559 U.S. 542, 559 (2010).

     The Court finds that because Alpha prevailed on all of its

viable claims against DRPA, Alpha is the prevailing party

entitled to a reasonable attorney’s fee as part of its overall

costs in bringing this litigation.    Alpha requests that the

                                 14
Court enter a briefing schedule for the submission of an

affidavit of services and time to allow DRPA to respond so that

the Court may determine the amount of the attorney’s fee award.

     The Court will set forth a briefing schedule regarding

Alpha’s attorney’s fees, but the Court encourages the parties to

come to an agreement on the amount of the award based on two

considerations.   First, “attorney's fees awarded under § 1988

are not paid by the individuals responsible for the

constitutional or statutory violations on which the judgment is

based,” and are “[i]nstead, the fees are paid in effect by state

and local taxpayers, and because state and local governments

have limited budgets, money that is used to pay attorney's fees

is money that cannot be used for programs that provide vital

public services.”   Perdue, 559 U.S. at 559 (explaining that

unjustified enhancements that serve only to enrich attorneys are

not consistent with the statute).

     Second, “[w]here a plaintiff has obtained excellent

results, his attorney should recover a fully compensatory fee.

Normally this will encompass all hours reasonably expended on

the litigation, and indeed in some cases of exceptional success

an enhanced award may be justified.”   Hensley, 461 at 436.    The

Supreme Court in Hensley “endorsed the ‘lodestar calculation’

method as the starting point, for which the District Court

should first calculate the lodestar amount by multiplying an

                                15
amount of hours the court deems reasonable by a reasonable

hourly rate.”   Eichenlaub v. Township of Indiana, 214 F. App’x

218, 222 (3d Cir. 2007) (citing Hensley, 461 at 437).   “There is

a strong presumption that the ‘lodestar’ amount is reasonable.”

Id. (citing Blum v. Stenson, 465 U.S. 886, 888 (1984)).

      Thus, the Court strongly suggests that the parties submit

a jointly approved fees and costs petition for the Court’s

consideration, because additional litigation on the amount of

the attorney’s fee award, and correspondingly more fees and

costs incurred by both sides, will exacerbate the concern of

unreasonably depleting public funds, particularly when it is a

foregone conclusion that Alpha will be entitled to full

compensation so long as Alpha’s fee request is consistent with

the lodestar calculation. 3

                              CONCLUSION

     For the foregoing reasons, Alpha’s motion for summary

judgment on its due process and equal protection claims will be

granted.   Within 10 days, Alpha shall file its affidavit of

services in support of its attorney’s fees and costs award, and

10 days thereafter, DRPA shall file its response, unless the



3 See, e.g., Hensley v. Eckerhart, 461 U.S. 424, 437 (1983) (“A
request for attorney's fees should not result in a second major
litigation. Ideally, of course, litigants will settle the
amount of a fee.”).


                                  16
parties otherwise inform the Court that they have agreed on a

joint attorney’s fees and costs award.

     An appropriate Order will be entered.



Date: June 26, 2019                    s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               17
